Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the 1st sentence states “Certain aspects of the present disclosure provide …”, which can be implied  and also repeats information in the title.  A suggested correction is to delete the 1st sentence since it repeats information in the title.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 - 10, 12 - 18, 21 – 30 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferrari et al. (US 20200267681; which has been provided in the International Search Report).

Regarding claim 1, Ferrari discloses a method for wireless communications by a user equipment (UE) (Fig. 1A, 1B, UE 105), comprising:
obtaining map information ([0026]; wherein it is disclosed “..The WAP almanac may include map or area geometry information for an area…”) regarding, at least, one or more reflectors in an environment ([0026] discloses “The WAP almanac information may provide information about … signal reflection points, etc.,”) including at least the UE and another node (Figs. 1A & 1B shows UE 105 and several other nodes);
detecting at least one positioning reference signal (PRS) transmission that travels one or more non line-of-sight (NLOS) transmission paths in the environment ([0039] discloses obtaining position/location,  6th last line of [0039] discloses PRS; [0025] discloses NLOS);
and participating in a positioning procedure that estimates a position of the UE based, at least in part, on the at least one PRS transmission that travels the one or more NLOS transmission paths and the map information ([0025]; [0039]).


Regarding claim 2, Ferrari discloses detecting the at least one PRS transmission that travels the one or more NLOS transmission paths in the environment is based, at least in part, on the map information ([00025]; [0026]; [0041]).


Regarding claim 3, Ferrari discloses participating in the positioning procedure comprises estimating the position of the UE, by the UE, based, at least in part, on the at least one PRS transmission that travels the one or more NLOS transmission paths and the map information ([0025] – [0026]; [0039]).

Regarding claim 4, Ferrari discloses participating in the positioning procedure comprises receiving an estimated position of the UE from a roadside service unit (RSU) or server ([0032], especially last sentence).


Regarding claim 5, Ferrari discloses the UE comprises a roadside service unit (RSU), a vehicle UE, or a pedestrian UE ([0045]).


Regarding claim 6, Ferrari discloses indicating an availability of the map information by the UE ([0093] discloses “the WAP almanac information 208, which is aggregated in block 260, may be local to UE 105 and may be updated by UE 105 ….. In some embodiments, a location server (e.g. LMF 120 and/or server 180), or another network entity may aggregate information received from a plurality of UEs 105 over some time period when updating WAP almanac information 108.” ; Fig. 2D, block 260).


Regarding claim 7, Ferrari discloses the availability of the map information is indicated via at least one of a message transmitted before the at least one PRS transmission, or a message transmitted after the at least one PRS transmission [0057] – [0058]; wherein [0057] discloses “The LMF 120 can then provide some or all of this information and/or WAP almanac information to the UE 105 as assistance data in an LPP message…” and [0058] then discloses “As one example, in the case of OTDOA, the LPP message may instruct the UE 105 to obtain one or more measurements (e.g. RSTD measurements) of PRS signals transmitted…”; hence message is transmitted before PRS transmission).


Regarding claim 8, Ferrari discloses sharing the map information with one or more other nodes [0093] discloses “…In some embodiments, a location server (e.g. LMF 120 and/or server 180), or another network entity may aggregate information received from a plurality of UEs 105 over some time period …”, hence UE is sharing map information with the LMF or server.


Regarding claim 9, Ferrari discloses detecting the at least one PRS transmission that travels the one or more NLOS transmission paths in the environment comprises:
measuring arrival times of multiple instances of a same PRS transmission transmitted from a node, wherein the same PRS transmission is received on two or more transmission paths between the UE and the node; and detecting one of the multiple instances as the at least one PRS transmission that travels the one or more NLOS transmission paths in the environment ([0073] discloses “… a plurality of channel measurements for at least one Wireless Access Point (WAP) may be obtained, wherein the channel comprises Line of Sight (LOS) and Non-LOS (NLOS) signals… Channel measurements may include one or more of:  … TOA …between UE 105 and a WAP “; [0048] discloses use of PRS and using TOA differences  to determine UE location).

Regarding claim 10, Ferrari discloses broadcasting the arrival times of the multiple instances of the same PRS transmission ([0047] discloses “A UE 105 may obtain channel measurements for one or more channels associated with a WAP. Channel measurements may include …TOA. ….  A UE 105 may transfer these measurements to a location server, such as LMF 120 …., “; wherein broadcasting the arrival times would be sending them to a location server).


Regarding claim 12, Ferrari discloses the map information comprises at least one of: high definition (HD) map information; local map information further regarding one or more obstacle locations in the environment; map information trained or learned by the UE; or map information obtained from a server. ([0026] discloses signal blockage i.e. obstacles; map information obtained by UE).


Regarding claim 13, Ferrari discloses a method for wireless communications by a node (Fig. 1A, 1B, UE 105, nodes within block 135, 140), comprising:
obtaining an indication that map information regarding, at least, one or more reflectors in an environment including at least a user equipment (UE) and the node is available to the UE ([0026]; wherein it is disclosed “..The WAP almanac may include map or area geometry information for an area…”; [0026] discloses “The WAP almanac information may provide information about … signal reflection points, etc.);
and participating in a positioning procedure that estimates a position of the UE based, at least in part, on at least one positioning reference signal (PRS) transmission that travels one or more non line-of-sight (NLOS) transmission paths and the map information ([0025]; [0039]).


Regarding claim 14, Ferrari discloses participating in the positioning procedure comprises estimating the position of the UE receiving the at least one PRS transmission that travels the one or more NLOS transmission paths ([0025]; [0026]).


Claim 15 is similarly analyzed as claim 5.


Claim 16 is similarly analyzed as claim 7.


Regarding claim 17, Ferrari discloses sharing the map information with the UE ([0026], 1st 2 sentences).


Claim 18 is similarly analyzed as the 1st limitation in claim 9.
	

Claim 21 is similarly analyzed as claim 12.

Claim 22 is similarly analyzed as claim 1, with claim 22 reciting equivalent apparatus claims. Memory, transceiver, processor is disclosed by Ferrari (Fig. 8, elements 820, 804, 802; [0129]).


Claim 23 is similarly analyzed as claim 2.

Claim 24 is similarly analyzed as claim 3.

Claim 25 is similarly analyzed as claim 4.

Claim 26 is similarly analyzed as claim 5.

Claim 27 is similarly analyzed as claim 13.

Claim 28 is similarly analyzed as claim 14.

Claim 29 is similarly analyzed as claim 15.

Claim 30 is similarly analyzed as claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 19 - 20 rejected under 35 U.S.C. 103 as being unpatentable over Ferrari et al. (US 20200267681; which has been provided in the International Search Report) in view of Lindskog (US 20200191979).

Regarding claim 11, Ferrari discloses claim 9 limitations as follows:
measuring arrival times of multiple instances of a same PRS transmission transmitted from a node, wherein the same PRS transmission is received on two or more transmission paths between the UE and the node; and detecting one of the multiple instances as the at least one PRS transmission that travels the one or more NLOS transmission paths in the environment ([0073] discloses “… a plurality of channel measurements for at least one Wireless Access Point (WAP) may be obtained, wherein the channel comprises Line of Sight (LOS) and Non-LOS (NLOS) signals… Channel measurements may include one or more of:  … TOA …between UE 105 and a WAP “; [0048] discloses use of PRS and using TOA differences  to determine UE location).

Claim 10 limitations are an obvious variation of claim 9 limitations, with the transmission being in the reverse direction. It is well known that wireless channels are reciprocal.
In the same field of endeavor, however, Lindskog discloses reciprocal channels ([0035], 1st sentence; [0039]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the reciprocity, as taught by Lindskog in the system of Ferrari because this would allow knowledge the channel to be used to estimate TOA in both directions, thereby eliminating heaving to transmit reference signals in both directions. This simplifies system design.


Regarding claim 19, Ferrari discloses claim 9 limitations as follows:
measuring arrival times of multiple instances of a same PRS transmission transmitted from a node, wherein the same PRS transmission is received on two or more transmission paths between the UE and the node; and detecting one of the multiple instances as the at least one PRS transmission that travels the one or more NLOS transmission paths in the environment ([0073] discloses “… a plurality of channel measurements for at least one Wireless Access Point (WAP) may be obtained, wherein the channel comprises Line of Sight (LOS) and Non-LOS (NLOS) signals… Channel measurements may include one or more of:  … TOA …between UE 105 and a WAP “; [0048] discloses use of PRS and using TOA differences  to determine UE location).

and claim 10 limitations as follows:
broadcasting the arrival times of the multiple instances of the same PRS transmission ([0047] discloses “A UE 105 may obtain channel measurements for one or more channels associated with a WAP. Channel measurements may include …TOA. ….  A UE 105 may transfer these measurements to a location server, such as LMF 120 …., “; wherein broadcasting the arrival times would be sending them to a location server).

Claim 19, 1st limitation is an obvious variation of claim 9, 1st limitation, with the transmission being in the reverse direction. 
Similarly, claim 19, 2nd limitation is an obvious variation of claim 10, with the transmission being in the reverse direction. 
It is well known that wireless channels are reciprocal.
In the same field of endeavor, however, Lindskog discloses reciprocal channels ([0035], 1st sentence; [0039]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the reciprocity, as taught by Lindskog in the system of Ferrari because this would allow knowledge the channel to be used to estimate TOA in both directions, thereby eliminating heaving to transmit reference signals in both directions. This simplifies system design.


Regarding claim 20, Ferrari discloses claim 10 limitations as above in claim 19, where the UE does the broadcasting. Having the node do the broadcasting is the reverse of the UE doing it, when the nodes determines the TOAs. Ferrari also discloses that the location is calculated after map and TOA information is obtained ([0025]) i.e. when the node obtains the indication that the map information is available to the UE.
In the same field of endeavor, however, Lindskog discloses reciprocal channels ([0035], 1st sentence; [0039]).
Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the reciprocity, as taught by Lindskog in the system of Ferrari because this would allow knowledge the channel to be used to estimate TOA in both directions, thereby eliminating heaving to transmit reference signals in both directions. This simplifies system design.


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to UE position determination:

Tadayon et al. (US 10908299) discloses User Equipment Positioning Apparatus And Methods.
Edge et al. (US 20190166453) discloses systems and methods for locating a mobile device using angle of arrival and inertial sensor measurements


	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632